DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/09/2022. In the applicant’s response, claims 1 and 4 were amended. Accordingly, claims 1-10 are pending and being examined. Claims 1 and 4 are independent form.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4-1.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patzwaldt (US Pub 2021/0312203, hereinafter “Patzwaldt”) in view of Lee et al (“Correction of Barrel Distortion in Fisheye Lens Images Using Image-Based Estimation of Distortion Parameters”, 2019, hereinafter “Lee”). 

Regarding claim 1, Patzwaldt discloses a deep face recognition method for a fisheye image (a CNN for facial recognition; see para.139 and para.109), comprising: determining a category corresponding to an input image, wherein the category correlates to a field of view of a sensor with a fisheye lens corresponding to the input image (determining a level of distortion in image data captured by a sensor on the bases of a corresponding field of view of the sensor; see fig.3 and para.42.); performing an image rectification according to the category corresponding to the input image to generate a restored image (performing a rectilinear distortion correction to the image data to generate updated image data; see para.42 lines 13-23); and performing a face recognition on the restored image to determine an identity corresponding to the input image (the CNN may perform facial recognition to the updated image data; see para.139); wherein the input image is cropped face image of the fisheye image (the image data are cropped or ROI images; see para.37, lines 1-4).

Patzwaldt does not explicitly disclose “wherein the category correlates to a radial distance corresponding to the input image”, as recited in the claim. However, for one of ordinary skill in the art, it would have been obvious to know that, a field of view (FOV) of a sensor with a fisheye lens to be used to capture an image determines a radial distance corresponding to the image captured by the sensor. As evidence, in same field of endeavor, Lee teaches that the incident angle             
                θ
            
        , i.e., the FOV of a sensor, holds directly proportional relationship with the radial distances             
                
                    
                        r
                    
                    
                        u
                    
                
            
         and             
                
                    
                        r
                    
                    
                        d
                    
                
            
        . See Figure 3, and Sec. II-A. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Lee into the teachings of Patzwaldt. The suggestion/motivation for doing so would have been to correct the distortion in fisheye lens images for facial features detection as taught by Lee (Lee, see the title and abstract). 

Regarding claim 2, the combination of Patzwaldt and Lee discloses the deep face recognition method according to claim 1, wherein the step of performing the image rectification according to the category corresponding to the input image includes: not performing an image processing on the input image when the radial distance of the input image is in a first zone (Patzwaldt, as the FOV=60 degree, no distortion; see 310 of fig.3 and para.42, lines 1-13); and performing the image rectification on the input image when the radial distance of the input image is in a second zone; wherein accuracy of a face recognition of the input image with the radial distance in the first zone is greater than accuracy of a face recognition of the input image with the radial distance in the second zone (Patzwaldt, as FOV=120 degree, performing rectilinear correction to image 320; see 320 of fig.3 and para.42, lines 13-23).

Regarding claim 3, the combination of Patzwaldt and Lee discloses the deep face recognition method according to claim 2, wherein the step of performing the image rectification according to the category corresponding to the input image further includes: performing a first image rectification on the input image when the radial distance of the input image is in the second zone (Patzwaldt, as FOV=120 degree, performing rectilinear correction to image 320; see 320 of fig.3 and para.42, lines 13-23); and performing a second image rectification on the input image when the radial distance of the input image is in a third zone (Patzwaldt, as the FOV=190 degree, performing preprocessing for correcting distortion to image 330 and generate the updated image; see 330 of fig.3 and para.42, lines 23-36; see para.39 lines 4-10); wherein the accuracy of the face recognition of the input image with the radial distance in the second zone is greater than accuracy of a face recognition of the input image with the radial distance in the third zone (wherein the image 320 has less distortion than the image 330 has; see 320, 330 of fig.3 and para.42).

Regarding claim 4, the combination of Patzwaldt a deep face recognition system (a CNN for facial recognition; see para.139 and para.109), comprising: a classification module being used to classify an input image and determine a category corresponding to the input image to generate a classification signal, wherein the category correlates to a field of view of a sensor with a fisheye lens corresponding to the input image (an input image is classified into three different categories based on the different FOVs of different sensors with fisheye lens; see 301, 320, and 330 of fig.3 and para.42); 
a restoration module coupled to the classification module, the restoration module being used to restore the input image according to the classification signal to generate a restored image (the input image is processed by different methods corresponding to the different categories, e.g., no processing needs to 310, performing a rectilinear correction for 320, and performing preprocessing for correcting distortion to image 330 and generate the updated image; see para.42); 
a feature extraction module coupled to the restoration module, the feature extraction module being used to extract a feature of the restored image (the machine learning (CNN) models may detect features accurately from the updated/preprocessed image; see 108—>110 of fig.1A, see para.42 lines 13-36); and 
a feature matching module coupled to the feature extraction module, the feature matching module being used to determine an identity corresponding to the input image according to the feature (the CNN may perform facial recognition based on the features extracted from the updated image; see para.139); wherein the input image is cropped face image of the fisheye image (the image data are cropped or ROI images; see para.37, lines 1-4).

Patzwaldt does not explicitly disclose “wherein the category correlates to a radial distance corresponding to the input image”, as recited in the claim. However, for one of ordinary skill in the art, it would have been obvious to know that, a field of view (FOV) of a sensor with a fisheye lens to be used to capture an image determines a radial distance corresponding to the image captured by the sensor. As evidence, in same field of endeavor, Lee teaches that the incident angle             
                θ
            
        , i.e., the FOV of a sensor, holds directly proportional relationship with the radial distances             
                
                    
                        r
                    
                    
                        u
                    
                
            
         and             
                
                    
                        r
                    
                    
                        d
                    
                
            
        . See Figure 3, and Sec. II-A. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Lee into the teachings of Patzwaldt. The suggestion/motivation for doing so would have been to correct the distortion in fisheye lens images for facial features detection as taught by Lee (Lee, see the title and abstract). 

Regarding claim 5, the combination of Patzwaldt and Lee discloses the deep face recognition system according to claim 4, wherein the restoration module includes: a follower; a first restoration unit being used to perform an image rectification on the input image to generate the restored image; a first switch coupled between the classification module, the follower, and the first restoration unit, the first switch being used to connect the input image to one of the follower and the first restoration unit corresponding to the category, according to the category indicated by the classification signal (Patzwaldt, as FOV=120 degree, performing rectilinear correction to image 320; see 320 of fig.3 and para.42, lines 13-23); and a second switch coupled between the follower, the feature extraction module, and the first restoration unit, the second switch being used to connect the restored image generated by one of the follower and the first restoration unit to the feature extraction module, according to the category indicated by the classification signal (Patzwaldt, as FOV=190 degree, performing preprocessing for correcting distortion to image 330 and generate the updated image; see 330 of fig.3 and para.42, lines 23-36; see para.39 lines 4-10).

Regarding claim 6, the combination of Patzwaldt and Lee discloses the deep face recognition system according to claim 5, wherein: when the radial distance of the input image is in a first zone, the follower does not perform the image rectification on the input image (Patzwaldt, as the FOV=60 degree, no distortion; see 310 of fig.3 and para.42, lines 1-13); and when the radial distance of the input image is in a second zone, the first restoration unit performs a first image rectification on the input image (Patzwaldt, as FOV=120 degree, performing rectilinear correction to image 320; see 320 of fig.3 and para.42, lines 13-23); wherein accuracy of a face recognition of the input image with the radial distance in the first zone is greater than accuracy of a face recognition of the input image with the radial distance in the second zone (wherein the image 310 has less distortion than the image 320 has; see 310, 320 of fig.3 and para.42).

Regarding claim 7, the combination of Patzwaldt and Lee discloses the deep face recognition system according to claim 6, wherein the first restoration unit is used to perform the first image rectification on the input image, the restoration module further includes: a second restoration unit coupled between the first switch and the second switch, the second restoration unit being used to perform a second image rectification on the input image to generate the restored image; wherein, when the radial distance of the input image is in the second zone, the first restoration unit performs the first image rectification on the input image (Patzwaldt, as FOV=120 degree, performing rectilinear correction to image 320; see 320 of fig.3 and para.42, lines 13-23), and when the radial distance of the input image is in a third zone, the second restoration unit performs the second image rectification on the input image (Patzwaldt, as FOV=190 degree, performing preprocessing for correcting distortion to image 330 and generate the updated image; see 330 of fig.3 and para.42, lines 23-36; see para.39 lines 4-10); 
wherein the accuracy of the face recognition of the input image with the radial distance in the second zone is greater than accuracy of a face recognition of the input image with the radial distance in the third zone (wherein the image 320 has less distortion than the image 330 has; see 320, 330 of fig.3 and para.42).

Regarding claim 8, the combination of Patzwaldt and Lee discloses the deep face recognition system according to claim 4, wherein the classification signal is a 1-by-N one-hot vector, where N is a number of the category (this feature is obvious in the method in the combination since Patzwaldt teaches using different machine learning models, such as CNNs, for different types of images; cf., para.42).

4-2.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patzwaldt in view of Lee and further in view of Zhang et al (“Dual-discriminator GAN: A GAN way of profile face recognition”, 2020, hereinafter “Zhang”). 

Regarding claim 9, the combination of Patzwaldt and Lee does not disclose the deep face recognition system including a Generative Adversarial Network (GAN) with the encoder-decoder end-to-end architecture as recited in the claim. However, a GAN as one type of CNNs, is well-known and widely used in the field of facial recognition. As evidence, in same field of endeavor, Zhang teaches wherein the restoration module includes a deep convolutional neural network having an encoder-decoder structure (see fig.1), the restoration module including: an encoder including a plurality of convolutional layers and a plurality of first batch normalization layers, one of the plurality of first batch normalization layers being connected in series between two of the plurality of convolutional layers (see the left portion of fig.2); and a decoder coupled to the encoder, the decoder including a plurality of deconvolutional layers and a plurality of second batch normalization layers, and one of the plurality of second batch normalization layers being connected in series between two of the plurality of deconvolutional layers (see the right portion of fig.2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Zhang into the teachings of the combination of Patzwaldt and Lee. The suggestion/motivation for doing so would have been to adopt a new dual discriminator GAN structure and an artificial programed training process to improve the authority and identity of the generated frontal faces.

Regarding claim 10, the combination of Patzwaldt, Lee, and Zhang discloses the deep face recognition system according to claim 9, wherein: the encoder further includes a plurality of first rectified linear units, and except for a last one of the plurality of convolutional layers, one of the plurality of first rectified linear units is connected in series between one of the plurality of first batch normalization layers and one of the plurality of convolutional layers; the decoder further includes a plurality of second rectified linear units, and except for a last one of the plurality of deconvolutional layers, one of the plurality of second rectified linear units is connected in series between one of the plurality of second batch normalization layers and one of the plurality of deconvolutional layers (Zhang; see fig.2, Sec. II and Sec. III).

Response to Arguments
5.	Applicant’s arguments, with respects to claims 1 and 4, filed on 11/09/2022, have been fully considered but they are not persuasive. 

5-1. 	On page 7 of applicant’s response, applicant argues:
“That is, Patzwaldt teaches that the images captured by a different sensor would be classified into different categories. 
However, in the present disclosure, the input image is obtained by the same camera. The categorization of the cropped face image is based on the radial distance of the cropped face image rather than based on the FOV of the camera.
It should be pointed out that the FOV of a camera has nothing to do with the radial 
distance of an object. The radial distance is determined by the incident angle of the object, not by the FOV of the camera. A different incident angle leads to a different radial distance for an object. However, the FOV of a camera is a fixed value; it is a camera parameter that has nothing to do with the radial distance of an object.”

(The emphases added by the examiner.)

The examiner respectfully disagrees with the applicant’s arguments. In the first instance, as noticed by applicant, there is only a single input image in the claimed invention. In other words, the input image of the claimed invention has nothing to do with how many numbers of cameras are used because the method only needs one camera. In the second instance, as explained in the rejections of the claims, Patzwaldt discloses that the image data are cropped from the original data. See paragraph [0037], lines 1-4. The examiner respectfully disagrees with the argument that “the FOV of a camera has nothing to do with the radial distance of an object”. As shown in Figure 1B of Patzwaldt, the FOV of a camera determines the incident angle to the 2D image plane 118. Specifically, 



The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/28/2022